 Case 1:18-bk-10098-MB        Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16         Desc
                               Main Document    Page 1 of 18


 1   Bradley E. Brook, Esq. #125323
     LAW OFFICES OF BRADLEY E. BROOK, APC
 2   10866 Washington Blvd. #108
 3   Culver City, California 90232
     Phone Number: (310) 839-2004
 4   Fax Number: (310) 945-0022
     Email: bbrook@bbrooklaw.com
 5
     Attorneys for Chapter 7 Trustee David K. Gottlieb
 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
                                  SAN FERNANDO VALLEY DIVISION
10
      In re:                                        Case No.: 1:18-BK-10098-MB
11
      PENTHOUSE GLOBAL MEDIA, INC.,                 Chapter 7
12
                                    Debtor.         Jointly Administered with Cases Nos.:
13                                                  1:18-bk-10099-MB; 1:18-bk-10101-MB; 1:18-bk-
           Affects All Debtors                      10102-MB; 1:18-bk-10103-MB; 1:18-bk-10104-
14                                                  MB; 1:18-bk-10105-MB; 1:18-bk-10106-MB; 1:18-
           Affects Penthouse Global
      Broadcasting, Inc.                            bk-10107-MB; 1:18-bk-10108-MB; 1:18-bk-10109-
15                                                  MB; 1:18-bk-10110-MB; 1:18-bk-10111-MB;
           Affects Penthouse Global Licensing,
      Inc.                                          1:18-bk-10112-MB; 1:18-bk-10113-MB
16
           Affects Penthouse Global Digital, Inc.
           Affects Penthouse Global Publishing,     NOTICE OF MOTION AND MOTION TO
17                                                  APPROVE SETTLEMENT BETWEEN
      Inc.
           Affects GMI Online Ventures, Ltd.        TRUSTEE OF DEBTORS’ ESTATES AND LSC
18                                                  COMMUNICATIONS US, LLC DBA CREEL
           Affects Penthouse Digital Media
      Productions, Inc.                             PRINTING; MEMORANDUM OF POINTS
19                                                  AND AUTHORITIES; DECLARATION OF
           Affects Tan Door Media, Inc.
           Affects Penthouse Images                 DAVID K. GOTTLIEB
20
      Acquisitions, Ltd.
21         Affects Pure Entertainment                Date: June 26, 2020
      Telecommunications, Inc.                       Time: 1:30 p.m.
22         Affects XVHUB Group, Inc.                 Place: 21041 Burbank Blvd.
           Affects General Media                            Courtroom 303
23    Communications, Inc.
           Affects General Media Entertainment,             Woodland Hills, CA 91367
24    Inc.
           Affects Danni Ashe, Inc.                 Judge:   Hon. Martin R. Barash
25         Affects Streamray Studios, Inc.

26

27

28
                                                      1


                                                                                                000001
 Case 1:18-bk-10098-MB          Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                  Desc
                                 Main Document    Page 2 of 18


 1          TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY

 2   JUDGE, LSC COMMUNICATIONS US, LLC dba CREEL PRINTING AND ITS

 3   ATTORNEY OF RECORD, AND ALL INTERESTED PARTIES:

 4          PLEASE TAKE NOTICE that on June 26, 2020 at 1:30 p.m. in Courtroom 303 of the

 5   above entitled court located at 21041 Burbank Blvd., Woodland Hills, CA 91367, pursuant to

 6   Federal Rule of Bankruptcy Procedure 9019, and Local Rule 9013-1, David K. Gottlieb, Chapter 7

 7   Trustee of the above-captioned debtors’ estates (the “Trustee”), will and hereby does move (the

 8   “Motion”) the Court for approval of the settlement (the “Settlement”), the terms of which are set

 9   forth in the Settlement Agreement between the Trustee and LSC Communications US, LLC dba

10   Creel Printing attached hereto as Exhibit “1”. Creel filed a request for the allowance of a Chapter 11

11   administrative claim (“Administrative Claim”) pursuant to 11 U.S.C. § 503(b)(9) both as part of a

12   filing made in this case [Dkt. No. 526] and as part of its proof of claim [No. 37-1]. Approval of this

13   Motion resolves both the Trustee’s motion to disallow the Administrative Claim (“Motion to

14   Disallow”) [Dkt. No. 891] and the adversary proceeding he initiated against Creel for the recovery of

15   alleged preferential transfers which was assigned number 1:20-ap-01002-MB (“Adversary

16   Proceeding”). The substantive content of this Motion, although captioned different, is concurrently

17   filed both in this case and in the Adversary Proceeding and is the same.

18          Creel has sought allowance of its Administrative Claim in the sum of $131,504.19. In the

19   Motion to Disallow, the Trustee made several arguments supporting his position that it should be

20   entirely disallowed, including that Creel principally provided services rather than goods for Debtors.

21   In the Adversary Proceeding, the Trustee alleges that he is entitled to recover $215,062.25 from

22   Creel in avoidable preferential transfers. In response to both the Motion to Disallow and the

23   Adversary Proceeding, Creel’s counsel provided certain information and arguments to Trustee’s

24   counsel in support of its assertions. To avoid the costs, risks and uncertainties of litigation, the

25   parties have agreed to resolve all of their disputes whereby Creel’s Administrative Claim will be

26   allowed as a Chapter 11 administrative claim in the sum of $65,000 only and the parties will

27   mutually waive all other claims each may have. The specific terms of the settlement are set forth in

28   the executed settlement agreement attached to the Declaration of David K. Gottlieb as Exhibit “1”.
                                                          2


                                                                                                            000002
 Case 1:18-bk-10098-MB          Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                   Desc
                                 Main Document    Page 3 of 18


 1   The Trustee believes that the settlement reflects a fair and reasonable resolution of the parties’

 2   assertions and is in the best interests of the Debtors’ estates.

 3           PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice, the Motion

 4   and the supporting Memorandum of Points and Authorities, the files and records in the Debtors’

 5   cases, and such further evidence and arguments as may be presented before or at the hearing on the

 6   Motion.

 7           PLEASE TAKE FURTHER NOTICE that formal responses to the Motion (i) must be filed

 8   with the Court and served upon the Trustee’s counsel at the address in the upper left hand corner of

 9   this Motion no later than 14 days prior to the date of hearing set forth above, and (ii) must contain a

10   written statement of all reasons the Motion is opposed, and must include declarations and copies of

11   all documentary evidence on which the Claimant intends to rely.

12           PLEASE TAKE FURTHER NOTICE that if a response is not timely filed and served upon

13   undersigned counsel, the Court may grant the relief requested in the Motion without further notice or

14   hearing.

15           PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served, the

16   Court, in its discretion, may treat the initial hearing as a status conference if it determines that the

17   Motion involves issues of disputed fact or will require substantial time for presentation of evidence

18   or argument.

19           WHEREFORE, the Trustee respectfully requests that the Court approve the settlement

20   agreement attached as Exhibit 1.

21
     Dated: June 1, 2020                     LAW OFFICES OF BRADLEY E. BROOK, APC
22

23                                               By: /s/ Bradley E. Brook
                                                    Bradley E. Brook
24                                                  Attorneys for Chapter 7 Trustee, David K. Gottlieb

25

26

27

28
                                                          3


                                                                                                                000003
 Case 1:18-bk-10098-MB         Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                  Desc
                                Main Document    Page 4 of 18


 1   I.     INTRODUCTION

 2          Each of the above-named debtors (“Debtors”) filed its respective Chapter 11 case on January

 3   11, 2018 and the cases were ordered jointly administered. Subsequently, the Trustee was appointed

 4   as Chapter 11 trustee for each and then each was converted to Chapter 7. The Trustee was then

 5   appointed as the Chapter 7 trustee for all of Debtors’ estates.

 6          Both prior to the bankruptcy filings and continuing post-petition, Creel printed Debtors’

 7   magazines. In a pleading filed in this case [Dkt. No. #526] and as part of a general unsecured claim

 8   [Claim 37-1], Creel asserts that it is owed $555,792.35 prepetition of which the sum of $131,504.91

 9   is allowable as an 11 U.S.C. § 503(b)(9) administrative claim (the “Administrative Claim”). The

10   Trustee filed the Motion to Disallow and, among other arguments, asserted that the

11   predominant purpose of Debtors’ relationship with Creel was for its specialty printing service in

12   connection with the preparation of Debtors’ magazines rather than the production of goods for

13   Debtors. In discussions with Trustee’s counsel, Creel’s counsel provided information and analysis in

14   support of its position. The Trustee also initiated the Adversary Proceeding wherein the Trustee

15   alleges that he is entitled to recover no less than $215,062.25 from Creel in avoidable preferential

16   transfers. Creel’s counsel provided data and argument as to why it had a complete defense to the

17   Trustee’s claims.

18          To avoid the costs, risks and uncertainties of litigation, the parties have agreed to resolve all

19   of their disputes whereby Creel will have the Administrative Claim allowed as a Chapter 11

20   administrative claim in the sum of $65,000 only and the parties will mutually waive all other claims

21   each may have as more fully set forth in the Settlement Agreement attached as Exhibit “1” hereto.

22   The settlement is fair and equitable, was negotiated in good faith, reduces risk, costs and delay and

23   represents a reasonable compromise. The Trustee respectfully requests that the settlement be

24   approved and his entry into the Settlement Agreement be authorized by the Court.

25   //

26   //

27   //

28   //
                                                        4


                                                                                                            000004
 Case 1:18-bk-10098-MB         Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                Desc
                                Main Document    Page 5 of 18


 1   II.    BACKGROUND

 2          1.       On January 11, 2018, the Debtors initiated Bankruptcy Case Nos. 1:18-bk-10098-MB

 3   through 1:18-bk-10113-MB (collectively, the “Bankruptcy Case”), when each of the Debtors filed its

 4   respective Chapter 11 petition. Per Court order entered January 17, 2018, the Cases are being jointly

 5   administered.

 6          2.       On March 2, 2018, the Court entered its order directing the appointment of a chapter

 7   11 trustee, and on March 6, 2018, the Office of the United States Trustee appointed David K.

 8   Gottlieb as the Chapter 11 trustee in the Cases.

 9          3.       On May 30, 2018, Creel filed a request for the allowance of an administrative claim

10   in the Chapter 11 proceedings against Debtors as reflected by Docket No. 526 and Proof of Claim

11   No. 37-1 asserting that it was owed $555,792.35 prepetition of which the sum of $131,504.91 is

12   allowable as the Administrative Claim.

13          4.       On March 12, 2019, the Court entered an order granting the Trustee’s motion to

14   convert the Cases to Chapter 7 and the Office of the United States Trustee appointed David Gottlieb

15   to serve as Chapter 7 trustee (the “Trustee”).

16          5.       On December 18, 2019, the Trustee filed his Notice of Objection and the Motion to

17   Disallow.

18          6.       On January 9, 2020, the Trustee filed an adversary proceeding against Creel to avoid

19   and recover preferential transfers totaling 215,062.25 from Creel in avoidable preferential transfers

20   pursuant to U.S.C. §§ 547 and 550, Case No. 1:20-ap-01002 (the “Adversary Proceeding”).

21          7.       In discussing potential resolutions to both matters, the parties exchanged information,

22   arguments and settlement proposals culminating in a settlement whereby Creel will receive an

23   allowed $65,000 Chapter 11 administrative claim and the parties otherwise mutually release one

24   another. A true and correct copy of the settlement agreement between the parties is attached as

25   Exhibit 1.

26   //

27   //

28   //
                                                        5


                                                                                                         000005
 Case 1:18-bk-10098-MB           Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                       Desc
                                  Main Document    Page 6 of 18


 1   III.    ARGUMENT

 2           A.      Legal Standard.

 3           Bankruptcy courts may, after the filing of a motion and with notice and the opportunity to

 4   request a hearing provided to the estate creditors, approve a compromise or settlement. FRBP Rule

 5   9019(a). The Ninth Circuit has long recognized that “[t]he bankruptcy court has great latitude in

 6   approving compromise agreements.” Woodson v. Fireman’s Fund Ins. Co. (In re Woodson), 839

 7   F.2d 610, 620 (9th Cir. 1988). The purpose underlying a settlement agreement is to avoid the

 8   expenses and burdens that are associated with litigating deeply contested and questionable claims.

 9   Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1380-81 (9th Cir. 1986).

10           When approving a settlement agreement, the court need not conduct an exhaustive

11   investigation of the claims sought to be compromised. See United States v. Alaska Nat’l Bank (In re

12   Walsh Constr., Inc.), 669 F.2d 1325, 1328 (9th Cir. 1982). Rather, it is sufficient that the court find

13   that the settlement is “fair and equitable,” negotiated in good faith and reasonably believed to be the

14   best compromise negotiable under the circumstances. See In re A & C Properties, 784 F.2d at

15   1381.

16           In determining whether to approve a compromise pursuant to FRBP Rule 9019, the Ninth

17   Circuit Court of Appeals has identified four factors that indicate whether the settlement is fair and

18   equitable: (1) the probability of success in the litigation; (2) the difficulties, if any, to be

19   encountered in the matters of collection; (3) the complexity of the litigation involved, and the

20   expense, inconvenience, and delay necessarily attending it; and (4) the paramount interest of the

21   creditors and a proper deference to their reasonable views. See In re A & C Properties, 784 F.2d at

22   1381. Consideration of these factors does not require the court to determine whether a settlement

23   presented is the best one that could possibly have been achieved. Rather, the court need only

24   canvas the issues to determine whether the settlement falls “below the lowest point in the zone of

25   reasonableness.” In re Pacific Gas & Electric Co., 304 B.R. 395, 417 (Bankr. N.D. Cal. 2004).

26           B.      The Court Should Approve the Settlement Agreement.

27           Here, the proposed settlement between the Trustee and Creel provides for the allowance of

28   the Administrative Claim, but only for approximately fifty percent (50%) of the amount Creel had
                                                           6


                                                                                                               000006
 Case 1:18-bk-10098-MB         Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                  Desc
                                Main Document    Page 7 of 18


 1   requested. The principal legal issue involved in the Motion to Disallow – whether the

 2   predominant benefit from Debtors relationship with Creel was for the provision of services as

 3   compared to the production of goods when it printed Debtor’s magazines – has been litigated in

 4   various jurisdictions with split outcomes. Although the Trustee believes the Motion to Disallow

 5   would be ultimately successful, it certainly was not a risk-free proposition. The Trustee

 6   considered the strength of Creel’s counsel’s assertions as to what defenses Creel may have to the

 7   Adversary Action and in doing so, the Trustee recognized that there were likely to be significant

 8   additional attorneys’ fees and costs to be incurred which, unless he were fully successful in both

 9   actions, could largely negate any benefit he might achieve if all litigation was not resolved

10   consensually. The Settlement Agreement was the product of good faith and several rounds of

11   arm’s-length negotiations between counsel for the Trustee, on behalf of the Debtors’ estates, on

12   the one hand, and counsel for Creel, on the other hand. While the issues and preparation of the

13   Motion to Disallow required substantial analysis, the parties’ willingness to work to achieve the

14   resolution allowed the Trustee to forego any substantial additional fees or costs as well as

15   eliminating risks and delay.

16          In addition, the Cases appear to be administratively insolvent. Thus, even if the Trustee

17   were to fully prevail on both matters, after deduction of fees and costs to be incurred, there would

18   be no distribution available to general unsecured creditors. Thus, allowance of the Administrative

19   Claim as a Chapter 11 administrative claim for $65,000 with the parties otherwise fully releasing

20   one another represents a fair and reasonable settlement.

21   IV.    CONCLUSION.

22          The Trustee respectfully requests that the Court grants the Motion and approves and

23   authorizes the Trustee to enter into the Settlement Agreement and grant such other and further relief

24   as it may deem just and proper.

25
     Dated: June 1, 2020                   LAW OFFICES OF BRADLEY E. BROOK, APC
26

27                                             By: /s/ Bradley E. Brook
                                                  Bradley E. Brook
28                                                Attorneys for Chapter 7 Trustee, David K. Gottlieb

                                                        7


                                                                                                            000007
Case 1:18-bk-10098-MB   Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16   Desc
                         Main Document    Page 8 of 18




                                                                                  000008
Case 1:18-bk-10098-MB   Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16   Desc
                         Main Document    Page 9 of 18




                                                                 Exhibit 1


                                                                                  000009
Case 1:18-bk-10098-MB        Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                 Desc
                             Main Document     Page 10 of 18



                                SETTLEMENT AGREEMENT

       This Settlement Agreement (the “Agreement”) is entered into by and between David K.
Gottlieb (the “Trustee”), solely in his capacity as Trustee of the estates (the “Estates”) of
Penthouse Global Media, Inc. and related entities (collectively, “Debtors”) as identified in U.S.
Bankruptcy Case No. 1:18-bk-10098-MB through 1:18-bk-10113-MB (collectively, the
“Bankruptcy Case”), on the one hand, and LSC Communications US, LLC dba Creel Printing
(“Creel”), on the other. The Trustee and Creel may hereinafter be referred to individually as a
“Party” and collectively as the “Parties.”

                                           RECITALS

      WHEREAS, the Bankruptcy Cases of the Debtors were initiated on January 11, 2018,
when each of the Debtors filed its respective Chapter 11 petition.

       WHEREAS, the Cases are being jointly administered by order entered January 17, 2018.

       WHEREAS, on March 2, 2018, the Court entered its order directing the appointment of a
chapter 11 trustee, and on March 6, 2018, the Office of the United States Trustee appointed
David K. Gottlieb as the Chapter 11 trustee in the Cases.

       WHEREAS, on May 30, 2018, Creel filed for the allowance of an administrative claim in
the Chapter 11 proceedings against Debtors as reflected by Docket No. 526 and Proof of Claim
No. 37-1 (either, the “Creel Claim”).

       WHEREAS, by order dated March 12, 2019, the Court entered an order granting the
Trustee’s motion to convert the Cases to Chapter 7 and the Office of the United States Trustee
appointed David Gottlieb to serve as Chapter 7 trustee (the “Trustee”).

       WHEREAS, on December 18, 2019, the Trustee filed his Notice of Objection to the
Creel Claim and Notice of Motion and Motion for Order Disallowing Administrative Claim
Asserted by LSC Communications US, LLC.

        WHEREAS, on January 9, 2020, the Trustee filed an adversary proceeding against Creel
to avoid and recover preferential transfer pursuant to U.S.C. §§ 547 and 550, Case No. 1:20-ap-
01002 (the “Adversary Proceeding”).

        WHEREAS, following good faith, arm’s length negotiations, and to avoid the expense,
delay and risks of litigation, the Parties desire to resolve the disputes between and among them,
subject to the terms and conditions as hereinafter set forth.

       NOW, THEREFORE, in consideration of the mutual terms and covenants to be
performed by each of the Parties hereto, and subject to approval of this Agreement by the
Bankruptcy Court, the Parties hereby agree as follows:




                                                 1



                                                                                                     000010
Case 1:18-bk-10098-MB         Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                  Desc
                              Main Document     Page 11 of 18



                                  TERMS AND CONDITIONS

1.     Recitals Acknowledged.
       The foregoing recitals are true and correct to the best of the Parties’ knowledge, and
hereby adopted by the Parties.

2.     Bankruptcy Court Approval.
       The terms of this Agreement, and the effectiveness thereof, are subject to the approval of
the Bankruptcy Court, after the Parties’ compliance with the notice and hearing requirements of
the Bankruptcy Code, the federal rules of Bankruptcy Procedure, and the Local Bankruptcy
Rules. Within 10 days of execution of this Agreement, the Trustee will file a motion seeking
Bankruptcy Court approval of the Agreement.

3.      Effective Date.
        This Agreement shall become effective on the first business day following the tenth (10th)
calendar day after entry of an order by the Bankruptcy Court approving this Agreement for
which no stay of the order granting the motion to approve this agreement is in effect, unless the
order expressly provides that the order shall be effective and enforceable immediately upon
entry, in which case the Agreement shall become effective on the date of entry of the order (the
“Effective Date”).

4.      Settlement.
        In full settlement of all issues between the parties, including the allowance and amount of
any administrative claim on account of the Creel Claim and the Adversary Proceeding, Creel
shall be deemed to have an allowed Chapter 11 administrative claim in the amount of $65,000
(“Chapter 11 Administrative Claim”).

5.      Release of the Trustee and the Estates.
        Except as for the allowance of Creel’s Chapter 11 Administrative Claim in the sum of
$65,000, Creel hereby releases and forever discharges the Estates, the Trustee, the Debtors, their
successors in interest and their respective agents, attorneys, consultants, financial advisors and
insurers each in their capacity(ies) as such (collectively, the “Trustee Release Parties”) from and
against any and all claims (including, without limitation, all complaints, causes of action,
lawsuits, charges, debts, liens, contracts, agreements, promises, liabilities, judgments, demands,
damages, losses, emotional distress, rights, benefits, obligations, attorneys’ fees, costs and
expenses), of any kind, nature or type, whether known or unknown, liquidated or unliquidated,
matured or unmatured, that Creel has or may have against any, some, or all of the Trustee
Release Parties.

6.      Release of Creel.
        Except as for the obligations contained in this Agreement, the Trustee on behalf of each
of the Debtors and their respective bankruptcy estates (collectively, the “Trust Releasors”)
hereby release and forever discharge Creel and its predecessors, successors, assigns, and
attorneys (the “Creel Released Parties”) from and against any and all claims (including, without
limitation, all complaints, causes of action, lawsuits, charges, debts, liens, contracts, agreements,
promises, liabilities, judgments, demands, damages, losses, emotional distress, rights, benefits,

                                                  2



                                                                                                        000011
Case 1:18-bk-10098-MB         Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                  Desc
                              Main Document     Page 12 of 18



obligations, attorneys’ fees, costs and expenses), of any kind, nature or type, whether known or
unknown, liquidated or unliquidated, matured or unmatured, that the Trust Releasors have or
may have against the Creel Released Parties.

7.      Unknown Claims.
        In this connection, the Parties each acknowledge and assume the risk that subsequent to
the execution of this Agreement, he or it may discover facts or law, or may incur, suffer or
discover losses, damage or injuries which are unknown and unanticipated at the time this
Agreement was executed or became effective, which if known at such time may have materially
affected his decision to give the release contained herein.

        Having been fully advised by counsel, the Trustee on behalf of the Debtors and their
Estates, and Creel each voluntarily and with full knowledge of the potential consequences of
doing so, assumes the obligations of this Agreement and all risks of any detriment arising from
the execution of this Agreement, and hereby waives any possible right to set aside or rescind this
Agreement, and further waives any and all rights he might otherwise possess under California
Civil Code section 1542 and similar provisions of law existing in any other jurisdiction.

        California Civil Code Section 1542 provides as follows:
        A general release does not extend to claims which the creditor does not know or suspect
to exist in his or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.

8.      Entire Agreement.
        This Agreement constitutes the final and entire agreement between the Parties hereto
pertaining to the subject matter hereof and supersedes all prior and contemporaneous
negotiations, discussions, agreements and understandings of the Parties, whether oral or written,
with respect to such subject matter.

9.      Binding on Successors.
        This Agreement shall be binding upon and inure to the benefit of the successors, assigns,
heirs, executors, administrators, etc. of each of the Parties.

10.     No Assignments or Delegation of Rights.
        Neither Party hereto has assigned or delegated any rights to any other party or person any
of the rights or interests related to the Creel Claim, Adversary Proceeding, or the Chapter 11
Administrative Claim.

11.      Jurisdiction and Venue.
         Any action to enforce this Agreement must be brought in the United States Bankruptcy
Court, Central District of California, in the Bankruptcy Case. The Parties each hereby waive
their right to trial by jury, if any, in connection with any such legal action. The Parties consent to
entry of a final judgment or order by the Bankruptcy Court as a core matter.

12.     Modification. This Agreement may be modified only by a writing executed by the Party
to this Agreement against whom enforcement of such modification is sought.

                                                  3



                                                                                                         000012
Case 1:18-bk-10098-MB   Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16   Desc
                        Main Document     Page 13 of 18




                                                                                  000013
Case 1:18-bk-10098-MB   Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16   Desc
                        Main Document     Page 14 of 18




                                                                                  000014
 Case 1:18-bk-10098-MB         Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16                 Desc
                               Main Document     Page 15 of 18


 1   PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is 10866 Washington Blvd. #108, Culver City, CA 90232.

 3   A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND
     MOTION TO APPROVE SETTLEMENT BETWEEN TRUSTEE OF DEBTORS’ ESTATES
 4   AND LSC COMMUNICATIONS US, LLC DBA CREEL PRINTING; MEMORANDUM OF
     POINTS AND AUTHORITIES; DECLARATION OF DAVID K. GOTTLIEB will be served or
 5   was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b)
     in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
 7   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
     via NEF and hyperlink to the document. On June 2, 2020, I checked the CM/ECF docket for this
 8   bankruptcy case or adversary proceeding and determined that the following persons are on the
     Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 9
                                                      Service information continued on attached page
10
     2. SERVED BY UNITED STATES MAIL:
11   On June 2, 2020, I served the following persons and/or entities at the last known addresses in this
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
12   envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
     judge here constitutes a declaration that mailing to the judge will be completed no later than 24
13   hours after the document is filed.

14
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
15   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
     F.R.Civ.P. 5 and/or controlling LBR, on June 2, 2020, I served the following persons and/or entities
16   by personal delivery, overnight mail service, or (for those who consented in writing to such service
     method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
17   declaration that personal delivery on, or overnight mail to, the judge will be completed no later than
     24 hours after the document is filed.
18
     Via Overnight Delivery
19   Honorable Martin R. Barash
     U.S. Bankruptcy Court - Central District of California
20   21041 Burbank Boulevard, Suite 342/ Courtroom 303
     Woodland Hills, CA 91367
21

22   I declare under penalty of perjury under the laws of the United States that the foregoing is true and
     correct.
23
     June 2, 2020                     Michael Mosher                        /s/ Michael Mosher
24        Date                   Printed Name                                      Signature
25

26

27

28
                                                        9


                                                                                                         000015
 Case 1:18-bk-10098-MB      Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16         Desc
                            Main Document     Page 16 of 18


 1
       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
 2        (NEF):
 3     Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
       russell.clementson@usdoj.gov
 4
       James A Dumas, Jr on behalf of Creditor NOA Productions SPRL
 5     jdumas@dumas-law.com, jdumas@ecf.inforuptcy.com
 6     James A Dumas, Jr on behalf of Creditor Penthouse Global Broadcasting, Inc.
       jdumas@dumas-law.com, jdumas@ecf.inforuptcy.com
 7
       Allan B Gelbard on behalf of Other Professional Allan B. Gelbard
 8     xxxesq@aol.com, Allan@GelbardLaw.com
 9     David Keith Gottlieb (TR)
       dkgtrustee@dkgallc.com,
10     dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
11     David W. Meadows on behalf of Interested Party Courtesy NEF
       david@davidwmeadowslaw.com
12
       Krikor J Meshefejian on behalf of Creditor Interested Party
13     kjm@lnbrb.com
14     Alan I Nahmias on behalf of Interested Party Courtesy NEF
       anahmias@mbnlawyers.com, jdale@mbnlawyers.com
15
       Aram Ordubegian on behalf of Creditor LSC Communications US, LLC / Creel Printing
16     ordubegian.aram@arentfox.com
17     Hamid R Rafatjoo on behalf of Creditor Committee The Official Committee of Unsecured
       Creditors
18     hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       S Margaux Ross on behalf of U.S. Trustee United States Trustee (SV)
19     margaux.ross@usdoj.gov
20     Michael St James on behalf of Creditor Interested Party
       ecf@stjames-law.com
21
       Michael St James on behalf of Interested Party Michael St. James
22     ecf@stjames-law.com
23     Howard Steinberg on behalf of Creditor Greenberg Traurig, LLP
       steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
24
       Cathy Ta on behalf of Interested Party Penthouse Clubs Worldwide, LLC
25     cathy.ta@bbklaw.com, Arthur.Johnston@bbklaw.com;lisa.spencer@bbklaw.com
26     United States Trustee (SV)
       ustpregion16.wh.ecf@usdoj.gov
27
       Michael H Weiss on behalf of Attorney Weiss & Spees, LLP
28
                                                    10



                                                                                              000016
 Case 1:18-bk-10098-MB      Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16           Desc
                            Main Document     Page 17 of 18


 1     mw@weissandspees.com, lm@weissandspees.com

 2     Michael H Weiss on behalf of Debtor Danni Ashe, Inc.
       mw@weissandspees.com, lm@weissandspees.com
 3
       Michael H Weiss on behalf of Debtor GMI Online Ventures, Ltd.
 4     mw@weissandspees.com, lm@weissandspees.com

 5     Michael H Weiss on behalf of Debtor General Media Communications, Inc.
       mw@weissandspees.com, lm@weissandspees.com
 6
       Michael H Weiss on behalf of Debtor General Media Entertainment, Inc.
 7     mw@weissandspees.com, lm@weissandspees.com

 8     Michael H Weiss on behalf of Debtor Penthouse Digital Media Productions, Inc.
       mw@weissandspees.com, lm@weissandspees.com
 9
       Michael H Weiss on behalf of Debtor Penthouse Global Broadcasting, Inc.
10     mw@weissandspees.com, lm@weissandspees.com

11     Michael H Weiss on behalf of Debtor Penthouse Global Digital, Inc.
       mw@weissandspees.com, lm@weissandspees.com
12
       Michael H Weiss on behalf of Debtor Penthouse Global Licensing, Inc.
13     mw@weissandspees.com, lm@weissandspees.com

14     Michael H Weiss on behalf of Debtor Penthouse Global Media, Inc.
       mw@weissandspees.com, lm@weissandspees.com
15
       Michael H Weiss on behalf of Debtor Penthouse Global Publishing, Inc.
16     mw@weissandspees.com, lm@weissandspees.com

17     Michael H Weiss on behalf of Debtor Penthouse Images Acquisitions, Ltd.
       mw@weissandspees.com, lm@weissandspees.com
18
       Michael H Weiss on behalf of Debtor Pure Entertainment Telecommunications, Inc. fka For
19     Your Ears Only, Ltd.
       mw@weissandspees.com, lm@weissandspees.com
20
       Michael H Weiss on behalf of Debtor Streamray Studios, Inc.
21     mw@weissandspees.com, lm@weissandspees.com

22     Michael H Weiss on behalf of Debtor Tan Door Media, Inc.
       mw@weissandspees.com, lm@weissandspees.com
23
       Michael H Weiss on behalf of Debtor XVHUB Group, Inc.
24     mw@weissandspees.com, lm@weissandspees.com

25     Christopher K.S. Wong on behalf of Creditor LSC Communications US, LLC / Creel Printing
       christopher.wong@arentfox.com
26
       Beth Ann R Young on behalf of Creditor Dream Media Corporation
27     bry@lnbyb.com

28
                                                  11



                                                                                                 000017
 Case 1:18-bk-10098-MB     Doc 912 Filed 06/02/20 Entered 06/02/20 16:56:16   Desc
                           Main Document     Page 18 of 18


 1     Beth Ann R Young on behalf of Creditor Interested Party
       bry@lnbyb.com
 2
       Brian L. Davidoff bdavidoff@greenbergglusker.com
 3
       Jonathan Hayes jhayes@SRHLawFirm.com
 4
       Peter W. Lianides plianides@wcghlaw.com
 5
       Mark S. Horoupian mhoroupian@sulmeyerlaw.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  12



                                                                                     000018
